DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/27/2022 has been entered.
Claims 1-20 are still pending in the present application.
Claims 3-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement submitted on 04/27/2022 has been considered by the Examiner and made of record in the application file.
	

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Kanazawa (US 2020/0218961 A1).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2019/0050948 A1) in view of Kanazawa (US 2020/0218961 A1).

Consider claims 1, 10 and 12, Perry discloses a method for predicting crop yield of a crop in an area in real time, the method implemented using one or more processors local to the area, and comprising: (abstract; A crop prediction system performs various machine learning operations to predict crop production and to identify a set of farming operations that , if performed , optimize crop production.) (figure 8, 825)
[claim 12: A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to perform the following operations: (paragraphs 181-182)]
deploying one or more robots amongst a plurality of plants; (paragraph 10; UAV; paragraph 70; a drone can collect images during operation and can communicatively couple with the crop prediction system to provide the collected images in association with information identifying the field)
acquiring, (figure 8, 830) using one or more vision sensors of one or more of the robots, (paragraph 10; accessing field information comprises collecting the field information from one or more sensors located at the land) images that depict the plurality of plants; (paragraph 103; images received from a satellite and from a drone may be in different image file formats, at different resolutions, and at different scales, for example, a pixel in each image may represent a different geographic distance)
applying, by one or more of the processors local to the area, (see figure 8, 835, 840, 845 and 850) data indicative of the images (paragraph 11; applying the crop prediction engine) as input across a machine learning model, (paragraph 11; applying the crop prediction engine to the accessed field information and the first set of farming operations comprises determining, based on the one or more machine learned relationships, the first expected crop productivity for the first type of crop planted and grown at the first portion of land using the first set of farming operations) along with local weather data (paragraphs 8 and 11; weather conditions and weather events), to generate output indicative of a real time (paragraph 41; real time information) crop yield prediction; and (paragraph 41; The external databases are one or more sources of data describing past or present actions, events, and characteristics associated with crop production that can be used by machine learning processes of the crop prediction system to train crop prediction models, to apply crop prediction models to predict future crop production, and to identify farming operations that optimize future crop production.)
generating, based on the output using one or more processors local to the area, for presentation at one or more computing devices, the real time crop yield prediction.  (figure 8, 850; presenting , within an interface of a device associated with the grower , the modified set of farming operations)
Although Perry discloses acquiring image of plants, Perry fails to disclose acquiring a superset of high resolution images, sampling, from the acquired superset of high resolution images, a subset of the acquired superset of high resolution images and applying data indicative of the subset of high resolution images without applying other acquired images of the superset outside of the subset as input across the machine learning model.
In related art, Kanazawa discloses acquiring image of plants, Perry fails to disclose acquiring a superset of high resolution images, (abstract) sampling, from the acquired superset of high resolution images, (read as cropping a portion of the high resolution image) a subset of the acquired superset of high resolution images and applying data indicative of the subset of high resolution images without applying other acquired images of the superset outside of the subset as input across the machine learning model.  (paragraph 35; the high resolution mage can be sampled by cropping a portion of the high resolution image and providing the cropped portion to the edge refinement neural network.  Similarly, in some implementations, a corresponding portion of a high resolution semantic segmentation mask can be cropped and provided to the edge refinement neural network. The portion of the high resolution semantic segmentation mask can be the same region of the high resolution semantic segmentation mask as was randomly cropped in the high resolution image. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kanazawa into the teachings of Perry to effectively leverage and train neural networks from end to end for high resolution image segmentation.

Consider claims 2 and 13, Perry, as modified by Kanazawa, discloses the claimed invention wherein the sampling, applying, and generating are performed onboard one or more of the robots. (paragraph 10; UAV; paragraph 70; a drone can collect images during operation and can communicatively couple with the crop prediction system to provide the collected images in association with information identifying the field)

Consider claim 11, Perry, as modified by Kanazawa, discloses the claimed invention wherein applying data indicative of the entire superset of high resolution images as input across the machine learning model to generate additional output indicative of the delayed crop yield prediction.  (paragraph 131; operations for collection additional data describing the field)

	
 Allowable Subject Matter
Claims 3-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Guan (US 2018/0211156 A1) is relevant prior art not applied in the rejection(s) above.  Guan discloses a crop yield estimation using agronomic neural network.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665